Citation Nr: 0918033	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

To support his TDIU claim, the Veteran and his wife testified 
at a videoconference hearing in July 2007 before the 
undersigned Veterans Law Judge of the Board.  Thereafter, in 
November 2007, the Board remanded the claim for additional 
evidentiary development.  Since all requested development has 
been accomplished, the case is once again before the Board 
for further appellate review.  

The Veteran was initially represented by The American Legion.  
In March 2009, however, he designated Virginia A. Girard-
Brady, a private attorney, as his new representative in this 
appeal.  His new attorney submitted a properly executed VA 
Form 22a, thereby effectively revoking the American Legion's 
representation.  See 38 C.F.R. §§ 20.607 (2008) (An 
appropriate designation of a new representative will 
automatically revoke any prior designation of 
representation.) 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  (i) 
posttraumatic stress disorder (PTSD), rated 50-percent 
disabling; (ii) residuals of a shrapnel wound to the scalp 
with scars, rated 10-percent disabling; (iii) post-traumatic 
headaches due to 
post-concussional syndrome and a shell fragment wound of the 
head, rated as 
10-percent disabling; (iv) non-Hodgkin's lymphoma, rated as 
10-percent disabling; and (v) residuals of a shell fragment 
wound to the right thigh, rated as noncompensably (zero-
percent) disabling; for a combined 60 percent rating.

2.  Most of these service-connected disabilities stem from 
common etiology or a single accident.

3.  The Veteran has completed three years of college, has 
almost 10 years or work experience with the U.S. Postal 
Service, and reported that he last worked some time between 
1995 and 2001 as a house painter. 

4.  VA compensation examiners reviewed the claims file for 
the Veteran's pertinent medical, occupational and other 
history and evaluated his service-connected physical and 
mental disabilities to assess their severity before 
concluding he is not precluded from obtaining or maintaining 
substantially gainful employment because of his service-
connected disabilities. 


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim for a TDIU has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in May 2005 and 
June 2007 the Veteran was advised of the evidence needed to 
substantiate his claim and apprised of what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


That May 2005 letter was issued prior to initially 
adjudicating the Veteran's claim in August 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

For an increased-compensation claim, including a claim for a 
TDIU, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 



In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
held that any error in a VCAA notice, concerning any element 
of a claim, is presumed prejudicial, and that VA then bears 
the burden of rebutting this presumption.  However, in 
Shinseki v. Sanders, 556 U. S. ___ (2009), the U.S. Supreme 
Court overturned the lower Federal Circuit Court's decision 
and held instead that "the party that seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted." Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 
3).  

Prejudicial deficiencies of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Here, the Board finds that the Vazquez-Flores notice error 
will not affect the essential fairness of the adjudication 
because the diagnostic criteria used to determine the 
relative severity of the Veteran's service-connected 
disabilities - which in turn are used to determine whether he 
is entitled to a TDIU - were listed in the August 2005 rating 
decision.  And there has been further discussion of these 
requirements in the statement of the case (SOC) and 
supplemental SOCs (SSOCs) since issued.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating an error in the timing or content of a VCAA 
notice may be "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.

It further deserves mentioning in this regard that the 
Veteran was represented by an accredited Veteran's service 
organization, The American Legion, until he recently changed 
to a private attorney, both of which have significant 
experience handling claims for VA benefits like the TDIU 
claim at issue.  Thus, both representatives are presumably 
aware of the requirements for obtaining a TDIU, a well as the 
particular nuances involved in VA's adjudicatory process.  So 
if there arguably is any deficiency in the notice to the 
Veteran, it is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).



In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained all 
medical records the Veteran and his representative cited as 
relevant to his claim.  The Veteran also was afforded several 
VA compensation examinations to determine the nature and 
severity of his service-connected disabilities, including 
insofar as whether they are so severe as to render him 
incapable of obtaining or maintaining substantially gainful 
employment, the determinative issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  See, too Caffrey v. West, 6 
Vet. App. 377 (1994).  Two of these examinations were 
conducted in December 2008, so rather recently, and 
substantially comply with the Board's November 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further notification or 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Entitlement to a TDIU

The Veteran claims that he has been unable to work for many 
years because of his service-connected disabilities, mostly 
as a result of his PTSD and non-Hodgkin's lymphoma, and 
therefore is entitled to a TDIU.  But after carefully 
reviewing the record, the Board finds no basis to grant his 
claim.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age 
or the impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.



To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered alternatively 
under subjective criteria.  If he is unemployable by reason 
of his disabilities, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, merely because he is unemployed or has had 
difficulty obtaining employment is not tantamount to 
concluding he is unemployable.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The question, instead, is whether he 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.

In this case, the Veteran's service-connected disabilities 
are:  (1) PTSD, 
rated 50-percent disabling; (2) residuals of a shrapnel wound 
to the scalp with scars, rated 10-percent disabling; (3) 
post-traumatic headaches due to post-concussional syndrome 
and a shell fragment wound of the head, rated as 10-percent 
disabling; (4) non-Hodgkin's lymphoma, rated as 10-percent 
disabling; and (5) residuals of a shell fragment wound to the 
right thigh, rated as noncompensably (0-percent) disabling.  
Thus, his combined rating is 60 percent.  See 38 C.F.R. § 
4.25.

Despite the Board mistakenly indicating otherwise when 
remanding this case in November 2007, most of these service-
connected disabilities, indeed nearly all of them except 
perhaps one (the non-Hodgkin's lymphoma), stem from common 
etiology or a single accident (the shell fragment/shrapnel 
wounds) and, therefore, are considered one collective 
disability for the purpose of determining whether the Veteran 
satisfies the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU - that is, without resorting 
to extra-schedular consideration under § 4.16(b).  Unlike his 
other disabilities, his non-Hodgkin's lymphoma was 
service connected presumptively on the basis of his service 
in Vietnam during the Vietnam era and his subsequent 
development of this condition.  See 38 C.F.R. §§ 3.309(e) and 
3.313.  So when combining the 50 percent rating for his PTSD 
with the 10 percent ratings for his residual shrapnel wound 
scars on his scalp and post-traumatic headaches, he has the 
required minimum 60 percent rating under § 4.16(a), keeping 
in mind this is considered one collective disability, for 
consideration of a TDIU without the need to resort to the 
extra-schedular factors mentioned in § 4.16(b).



The Board now turns its attention to the more determinative 
issue of whether the Veteran is unemployable on account of 
his service-connected disabilities.  Concerning his 
employment history, he has reported working at the U.S. 
Postal Service from 1975 to 1989 and painting houses with his 
brother after that, whereas at other times he has reported 
conflicting information concerning when he actually stopped 
working full time.  In his TDIU application, VA Form 21-9840, 
he reported that he had last worked full time in May 1995, 
but also listed March 2001 as the date his disability had 
affected his full-time employment, and October 2001 as the 
date he had became too disabled to work.  During his hearing 
at the RO in September 2005, he testified that he had stopped 
working in 1989, but at a VA examination in December 2008 he 
indicated he had stopped working in 2001.  

Regardless of when he stopped working, the Veteran claims 
that he was forced to stop working due to various symptoms 
involving memory loss, disequilibrium, fatigue, slurred 
speech, headaches, and seizures, all of which he attributes 
to his service-connected non-Hodgkin's lymphoma.  The medical 
evidence, however, does not support his assertion.  Indeed, 
several VA examination reports provide compelling evidence 
against his claim.

The Veteran was afforded a VA examination in November 2004 to 
determine whether these symptoms were attributable in any way 
to his non-Hodgkin's lymphoma.  The examiner reviewed the 
Veteran's medical history, which included his extensive 
history of polysubstance abuse and his then current treatment 
with Methadone maintenance.  After reviewing the claims file 
and examining the Veteran, the VA examiner determined, 
"[i]t's not likely (not at least as likely as not) that [the 
Veteran's] recent complaints are related to the diagnosis of 
non-Hodgkin's lymphoma based on the data we have and 
alternative explanations for these problems."  This opinion 
is consistent with an August 2005 opinion by T.C., M.D., the 
Veteran's treating physician, noting the Veteran's non-
Hodgkin's lymphoma was in remission.



This evidence formed the basis of the RO's February 2005 
decision, which reduced the rating for the Veteran's non-
Hodgkin's lymphoma from 100 to 10 percent since there was no 
medical evidence indicating this condition caused weakness, 
easy fatigability, headaches, lightheadedness, or shortness 
of breath.  In November 2007 the Board agreed and confirmed 
the lower 10 percent rating.  In addition, the RO's February 
2005 rating decision also denied service connection for a 
separate neurological disorder involving memory loss, 
headaches, disequilibrium, fatigue, slurred speech, seizures, 
and erectile dysfunction as secondary to the service-
connected non-Hodgkin's lymphoma.  And the Board subsequently 
confirmed the denial of this claim on appeal in November 
2007, concluding the Veteran had not submitted new and 
material evidence to reopen this claim.  It thus appears that 
none of these symptoms that the Veteran believes are 
contributing to his inability to obtain or maintain 
substantially gainful employment are attributable to or 
otherwise associated with his service-connected 
non-Hodgkin's lymphoma.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA adjudicators must be able to distinguish, 
by competent medical evidence, the extent of symptoms that is 
due to service-related causes, i.e., service-connected 
disability, from that which is not).

Also keep in mind the Board remanded the TDIU claim in 
November 2007 to schedule the Veteran for additional VA 
compensation examinations to determine whether he is 
incapable of securing and maintaining substantially gainful 
employment due to his service-connected disabilities, 
considering both his mental (PTSD) and physical disabilities 
(the various residuals of the shell fragment/shrapnel wounds 
and the non-Hodgkin's lymphoma).

The Veteran had these requested VA examinations in December 
2008.  After reviewing the claims file for the pertinent 
medical, occupational and other history, the evaluating 
clinicians responsible for assessing the severity of his 
service-connected physical disabilities (and especially their 
impact, if any, on his employability) concluded that, "[he] 
has no medical conditions that would preclude industrial or 
sedentary employment on an ongoing basis."  


This unfavorable opinion was provided after diagnosing :  (1) 
Shrapnel fragment wound to the scalp with residual headaches; 
(2) Scalp scars secondary to shell fragment wound of the 
scalp with no residuals; (3) Non-Hodgkin's lymphoma 
in remission; (4) Residuals of shell fragment wound to the 
right thigh with no residuals; and (5) Scars secondary to 
shell fragment wound to the right thigh with no residuals.  
So as confirmed in this diagnosis, nearly all of the service-
connected disabilities at issue either have no current 
residuals or are in remission, which is tantamount to saying 
the same thing.

Moreover, the VA psychologist that assessed the severity of 
the Veteran's remaining service-connected disability, his 
PTSD, also in December 2008 concluded that his reported 
symptoms related to the PTSD did not appear to have worsened 
since his last VA compensation and pension examination in 
2001.  Per the Veteran's report, psychotropic medications had 
decreased the anxiety and irritability associated with his 
PTSD.  And although his memory, attention, and concentration 
problems, noted in the report of the 2001 examination, appear 
to have worsened since his last examination and have had a 
significant impact on his level of independent functioning 
(noting he had reported a worsening of these symptoms over 
the past 10-12 years), these symptoms, however, are likely 
not related to his service-connected ("SC") diagnosis of 
PTSD and may, instead, reflect a different organic process.  
In further discussing the rationale for making this 
suggestion, the VA psychological examiner pointed out a 
treatment note completed by Dr. B. H. in 2003 while the 
Veteran was being treated at University Drive, raising the 
possibility of a cognitive disorder or dementia.  The VA 
psychological examiner added that this was not subsequently 
confirmed or ruled out since there was no referral for a full 
evaluation of the etiology of the Veteran's cognitive 
difficulties.  In any event, said the VA psychological 
examiner, at this time the Veteran's cognitive limitations 
(unrelated to his service-connected diagnosis of PTSD) 
would likely prevent him from obtaining and maintaining 
substantially gainful employment.  The VA psychological 
examiner indicated the Veteran does not manage his bills or 
finances, but that he appears to be cognizant of his 
financial matters and remains able to manage his VA payments 
appropriately.  Again, though, reiterated this VA 
psychological examiner, the severity of the Veteran's PTSD, 
alone, would not render him unemployable.  And the examiner 
referred the reader to the other medical examination 
conducted in December 2008 (already mentioned) for a full 
evaluation of the Veteran's service-connected medical 
conditions on employability.

Thus, no less than three VA examiners have determined that 
none of the Veteran's symptoms (which he believes render him 
unemployable) are related to or otherwise associated with his 
service-connected disabilities - either, in particular, 
the non-Hodgkin's lymphoma or PTSD.  Nor have the cognitive 
limitations mentioned been related to the shell 
fragment/shrapnel wounds, including to the post-concussion 
syndrome, so the remaining service-connected disability 
has been ruled out as well as a cause of the Veteran's 
current unemployability.  38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service 
connection on a secondary basis for additional disability 
that is proximately due to, the result of, or chronically 
aggravated by a service-connected condition).

These examiners who commented unfavorably applied valid 
medical analysis to the significant facts of this case in 
reaching their conclusions that the Veteran's overall 
physical and mental symptoms are unrelated to his service-
connected disabilities, since each reviewed the pertinent 
medical history and thoroughly examined him.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

Although the November 2004 and December 2008 VA examination 
reports indicate the Veteran's service-connected physical and 
mental disabilities do not preclude him from obtaining and 
maintaining substantially gainful employment, some further 
discussion is needed to address the records showing he is 
unable to work due to his severe memory impairment, which is 
largely responsible for his low Global Assessment of 
Functioning (GAF) scores noted in numerous VA treatment 
records.

A GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Again, 
however, the medical evidence - including the report of the 
December 2008 VA mental status evaluation, indicates the 
Veteran's severe memory impairment, cognitive dysfunction, 
and low GAF scores are not due to his service-connected PTSD, 
or to any other service-connected disability, but instead to 
factors unrelated to his military service.  

Numerous VA records dated since 2004 document the Veteran's 
treatment for PTSD, with GAF scores remaining consistently 
around 45.  A GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  Thus, the Veteran's low 
GAF scores clearly reflect an inability to work.  
Nevertheless, the VA examiner indicated the low GAF was due 
primarily to the Veteran's severe memory impairment, which is 
unrelated to his service-connected PTSD.

In the report of the more recent December 2008 VA 
examination, the VA examiner noted that she had reviewed all 
medical records in the claims file before interviewing the 
Veteran and conducting a thorough mental status examination.  
When asked about obstacles to maintaining and sustaining 
employment, the Veteran stated, "I couldn't maintain a 
thought process that would take 8 hours."  When asked to 
clarify what he meant, the Veteran reported that he is 
frequently forgetful and cited examples, including forgetting 
to put groceries in his car after paying for them, and 
forgetting to put gas in his car after paying the gas station 
attendant.  On mental status examination, he did not exhibit 
any impairment of thought processes or communication; 
however, memory impairment had significantly declined.  

After the interview, review of the claims file, and mental 
status examination, the examiner concluded with diagnoses of:  
(1) PTSD per history; and (2) polysubstance dependence, 
currently in long-term remission with methadone maintenance.  
But this VA examiner then, as already explained, went on to 
discuss how the Veteran's PTSD is not in any way responsible 
for his current employment handicap.

The Board places significant probative value on this opinion, 
as it is based on valid medical analysis to the significant 
facts of this case - which included a review of the pertinent 
medical history, an interview with the Veteran, and a 
thorough mental status examination.  See Nieves and Wray, 
both supra.  For these reasons, the Board places greater 
probative value on this opinion than an opinion contained in 
a November 2007 VA treatment record wherein the Veteran's 
treating physician notes that the combination of the 
Veteran's non-Hodgkin's lymphoma and PTSD limits his ability 
to perform any substantial employment.  This opinion is 
deficient in that it does not address the fact that his 
memory impairment has been attributed to an organic process 
unrelated to his PTSD.  The Board also points out that the 
Court has expressly declined to adopt a "treating physician 
rule" that would give precedence to the opinions of treating 
physicians over the opinions of others who have not treated 
or evaluated the Veteran in this capacity.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 
(1993); and Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  Although the Board may not ignore the opinions of 
treating physicians, the Board is free to discount the 
probative value of these physician's statements so long as 
the Board provides adequate reasons and bases for doing this.  
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991); and Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  See, too, Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

In addition to the medical evidence, the Board has also 
considered statements provided by both the Veteran and his 
wife, including testimony presented at two personal hearings.  
While they no doubt sincerely believe the symptoms causing 
his inability to secure and/or maintain substantially gainful 
employment are due to his various service-connected 
disabilities, as lay persons they simply are not qualified to 
make this critical determination.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  The Veteran and wife are competent to 
comment on his symptoms, as that is capable of lay 
observation, but not the cause of them in terms of whether 
they are related to or otherwise associated with any of his 
service-connected disabilities because this is a medical, not 
lay determination.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a TDIU.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  Accordingly, 
the appeal is denied.


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


